Order entered November 6, 2019




                                               In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00570-CR

                            ABREHAM MAMO WOLDE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F17-00336-H

                                               ORDER
       We REINSTATE this appeal.

       We abated for a hearing to determine why appellant’s brief has not been filed. On

November 1, 2019, a supplemental clerk’s record with findings and recommendations was filed.

We ADOPT the trial court’s October 31, 2019 findings that (1) appellant wishes to prosecute

this appeal; (2) appellant is indigent and is represented by appointed counsel; and (3) counsel

would file a brief by the first of the week.

       On November 2, 2019, the brief was tendered along with a motion for extension of time.

We GRANT the motion and ORDER appellant’s brief filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Tina Yoo Clinton,

Presiding Judge, Criminal District Court No. 1; to April Smith; and to the Dallas County District

Attorney’s Office.

                                                    /s/    CORY L. CARLYLE
                                                           JUSTICE